DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0039], line 1, “mapping platform 111” should read “routing platform 111”
In paragraph [0052], lines 17-18, “on the he Hamburg route” should read “on the Hamburg route”
In paragraph [0054], lines 3-4, “mapping platform 111” should read “routing platform 111”
In paragraph [0055], lines 1 and 4, “mapping platform 111” should read “routing platform 111”
In paragraph [0056], lines 1 and 3, “mapping platform 111” should read “routing platform 111”
In paragraph [0057], lines 1, 4, and 9, “mapping platform 111” should read “routing platform 111”
In paragraph [0058], lines 1 and 4 and “mapping platform 111” should read “routing platform 111”
In paragraph [0058], line 6, “mapping platform 11” should read “routing platform 111”
In paragraph [0059], lines 4 and 5, “mapping platform 111” should read “routing platform 111”
In paragraph [0059], lines 7-8, “mapping platform” should read “routing platform 111”

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 1, under Step 2A, Prong One, recites, in part, “… determining a recommended route … presenting messages until a response is detected … determining an accepted reason class … prioritizing reason class to generate messages …” are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of judging (determining) a recommended route and an alternate route from (observing and evaluating) a plurality of routes, (observing and evaluating) determining when a user response is detected, (evaluating) determining by “mapping” accepted reason classes with corresponding accepted justification messages, and prioritizing (by observation and evaluation) the accepted argumentative reason class to select (judging) justification messages to be used for (user) routing interactions, are mental processes. Claim 1 is reciting a judicial exception of an abstract idea.

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application because there are no additional elements recited in the claim language to be integrated into the claim as a whole, therefore claim 1 would still be directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two, claim 1 does not recite any additional elements, therefore, claim 1 is not patent eligible.

Similarly, dependent claims 2-10 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-10 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 11, under Step 2A, Prong One, recites, in part, “… determining a recommended route … presenting messages until a response is detected … determining an accepted reason class … prioritizing reason class to generate messages …” are steps describing concepts that can be performed in the human mind 

Claim 11, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 11 recite the additional element of a processor, an example of a computing device apparatus.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a processor is not integrated into the claim as a whole, claim 8 is directed to an abstract idea.

Claim 11, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute 

Similarly, dependent claims 12-15 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 12-15 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 11. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding claims 16-20, independent claim 16 is a non-transitory computer-readable storage medium storing a program executed by a processor (of a computer device apparatus) that performs the identical method by the computer device apparatus of independent claim 11, and similarly, dependent claims 17-20 of independent claim 16 are also performing identical methods corresponding to dependent claims 12-15 of independent claim 11, therefore claims 16-20 are also patent ineligible under 35 U.S.C. § 101 for the same respective rationale as claims 11-15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman (US-20180348010-A1).

	Regarding claim 1, Coleman teaches a method for providing argumentative navigation routing (see Coleman, Abstract, figures 1, 3, 9, and 13, paragraphs 23, 41, 49-50, 68, 116-125, and 153, regarding routing module 132 and map service 104 of system 100 performing process (method) 900 for identifying and evaluating (navigation) routes and identifying alternatives (non-recommended routes) with associated evaluation results 308 selected from a plurality of incident ID’s based on traffic conditions and/or incidents, which are examples of argumentative reason classes) comprising: determining a recommended route and an alternative route (see Coleman, Abstract, figures 1, and 3, paragraphs 23, 41, and 49-50, regarding “user device 130 and server device 102 can identify (determine) one or more recommended routes … can determine whether one or more of the recommended routes are non-recommended routes due to traffic issues such as dense traffic, road closures, accidents, weather conditions, etc. If any non-recommended routes are found, user device 130 and server device 102 can provide notification to the user and/or recommend alternate routes”); iteratively presenting one or more justification messages in support of the recommended route until a response is detected from a user that either rejects or accepts the one or more justification messages, wherein the one or more justification messages are selected from among a plurality of argumentative reason classes (see Coleman, Abstract, figures 1, 3, and 7J, paragraphs 23, 41, 49-50, and 102, regarding GUI 700 displaying notification 718 of “Save 15 min”, an example of a justification message, and interface 720, allowing the user to accept or dismiss (reject) this alternate route (of the associated justification message); determining an accepted argumentative reason class from among the plurality of argumentative reason classes that corresponds to an accepted justification message of the one or more justification messages (see Coleman, Abstract, figures 1, 3, and 7J, paragraphs 23, 41, 49-50, and 102, regarding GUI 700 displaying notification 718 of “Faster route via 308 W”, whereby  “Faster route” would be an example of an (accepted) argumentative reason class); and prioritizing the accepted argumentative reason class to generate one or more subsequent justification messages in a subsequent argumentative routing interaction (see Coleman, Abstract, figures 1, 3, and 7J, paragraphs 23, 34-42, 49-50, 60, and 102, regarding “how routing module 132 and map service 104 can use data determined by data collection module 140 and live traffic data (e.g., data determined by map service 104 or a traffic service describing traffic conditions in real time or near real time) to identify recommended and/or non-recommended routes, prioritize routes for display to the user, and provide information about the routes”, whereby, for example, prioritization can be based on ETA, an accepted argumentative reason (class) of and degree of “Faster route” and continuously revised and updated in (subsequent) future (interactions) queries 304). 

Regarding claim 2, Coleman teaches the method of claim 1, including further comprising: determining a rejected argumentative reason class from among the plurality of argumentative reason classes that corresponds to a rejected justification message of the one or more justification messages (see Coleman, Abstract, figures 1, 3, and 4A, paragraphs 23, 41, 49-50, 63, and 102, regarding user device 130 can display non-recommended route notification 400 of  “Heavy traffic on the way home”, whereby “Heavy traffic” would be an example of an (rejected) argumentative reason class); and deprioritizing the rejected argumentative reason class to generate the one or more subsequent justification messages in the subsequent argumentative routing interaction (see Coleman, Abstract, figures 1, 3, and 4A, paragraphs 23, 34-42, 49-50, 60, 63, and 102, regarding “how routing module 132 and map service 104 can use data determined by data collection module 140 and live traffic data (e.g., data determined by map service 104 or a traffic service describing traffic conditions in real time or near real time) to identify recommended and/or non-recommended routes, prioritize routes for display to the user, and provide information about the routes”, whereby, for example, (de)prioritization can be based on ETA,  a rejected argumentative reason (class) of and degree of “Heavy traffic” and continuously revised and updated in (subsequent) future (interactions) queries 304).

Regarding claim 3, Coleman teaches the method of claim 1, including further comprising: determining whether the response from the user either rejects or accepts the one or more justification messages based on determining that the user selects the recommended route, selects the alternative route, requests another justification message, or a combination thereof  (see Coleman, Abstract, figures 1, 3, and 7J, paragraphs 23, 41, 49-50, and 102, regarding GUI 700 displaying notification 718 of “Save 15 min”, an example of a justification message, and interface 720, allowing the user to accept or dismiss (reject) this alternate route (of the associated justification message) “Faster route via 380 W” whereby “if the user dismisses the alternate route (by tapping ‘No Thanks’), map application 134 can continue presenting navigation instructions for the current route. If the user selects the alternate route (by tapping ‘Go’), map application 134 can start presenting navigation instructions for the alternate route”, thereby determining a rejection or acceptance of the justification message based on, for example, (a determination of) whether the user selects the existing (current) route or the recommended (alternate) route).

Regarding claim 4, Coleman teaches the method of claim 1, including further comprising: generating a ranking of the plurality of argumentative reason classes based on the response that either accepts or rejects the one or more justification messages (see Coleman, Abstract, figures 1, 3, and 11, paragraphs 23, 41, 49-50, 68, and 134-141, regarding process (method) 1100 of evaluating (ranking) top routes based on, for example, “routing module 132 grouping user routes and determine one or more routes from the groups that have highest cardinalities in collected data database 142”, whereby such cardinalities (groupings) are of argumentative reason classes).

Regarding claim 5, Coleman teaches the method of claim 4, including further comprising: determining a sequence of the plurality of argumentative reason classes to generate the one or more subsequent justification messages based on the ranking (see Coleman, Abstract, figures 1, 3, and 10, paragraphs 23, 41, 49-50, 68, and 126-133, regarding process (method) 1000 of ranking (evaluating) routes, and in particular, step 1010, whereby, for example, routing module 132 can display routes in order of rank by suggesting the highest-ranked route as a selected route and the (subsequent) second-highest ranked route as a displayed alternate route along with notification of route information which can include justification messages based on the associated argumentative reason class).

Regarding claim 6, Coleman teaches the method of claim 1, including further comprising: determining a context associated with the recommended route, the alternative route, the subsequent argumentative routing interaction, or a combination thereof; wherein the prioritizing of the accepted argumentative reason class is further based on the context (see Coleman, Abstract, figures 1, 3 and 7O, paragraphs 23, 41, and 49-50, 88, and 105, regarding “map application 134 can launch in or transition to light guidance mode based on context, for example, routing module 132 can generate proactive notifications for non-recommended routes and/or top routes (prioritized) ”, whereby the notifications can be justification messages associated with corresponding accepted argumentative reason classes).

Regarding claim 7, Coleman teaches the method of claim 1, including wherein the plurality of argumentative reason classes includes at least one of an estimated time of arrival; an accident; a road hazard; a road closure; a construction event; a weather condition; and a public event (see Coleman, figures 1, 3, 4A, and 4B, paragraphs 23-24, 41, 49-50, and 63, regarding “user device 130 and server device 102 can determine whether one or more of the recommended routes are non-recommended routes due to traffic issues such as dense traffic, road closures, accidents, weather conditions, etc.”, whereby said traffic issues are examples of argumentative reason classes).

Regarding claim 8, Coleman teaches the method of claim 1, including further comprising: determining a first historical travel pattern for the recommended route and a second historical travel pattern for the alternative route based on historical routing data (see Coleman, figures 1, 3, paragraphs 23-24, 41, 49-50, 72, and 205, regarding “routing module 132 can determine which route or routes may be most appealing to the user based on past behavior. Routing module 132 can rank the routes and use the ranking to determine which route or routes to suggest to the user”, and a method (feature example) comprising “determining, by a location module of a user computing device, locations of the user computing device a plurality of times; storing (historical travel patterns), by a data collection module of the user computing device, the locations determined by the location module to create a location record; analyzing, by a routing module of the user computing device, the location record to identify a plurality of observed routes traveled by the user computing device”, whereby the observed (historical) routes can be recommended and/or alternate routes); and determining a deviation from the first historical travel pattern, the second historical travel pattern, or a combination thereof based on current routing data, wherein the one or more justification messages are further based on the deviation (see Coleman, figures 1 and 3, paragraphs 23-24, 41, and 49-50, regarding “system 100 can determine when a (current routing data) commonly-used route (a historical travel pattern) should not be recommended based on traffic conditions and identify alternatives. For example, a direct highway route between locations may be experiencing unusually heavy traffic and delays due to an accident. The accident and traffic may add enough time to the route that a different route (e.g., a route using mostly surface roads) may be significantly faster”, whereby “user device 130 and server device 102 can provide notification (justification messages based on the deviation) to the user and/or recommend alternate routes”).

Regarding claim 9, Coleman teaches the method of claim 1, including further comprising: determining that the alternative route is a same route that a user has taken see Coleman, figures 1 and 3, paragraphs 23-24, 41, and 49-50, regarding “Map service 104 can check historical traffic data for the identified routes to determine whether any of the routes are expected to be slower than they typically are at the time of the query (a previously designated period of time)” and “can identify the fastest (shortest in time) routes between routing locations 204A and 204B under historical conditions relevant to the query time and day” and “designate the fastest routes under relevant historical conditions as the potential recommended routes 306”, whereby the user can be notified with a justification message identifying the recommended route as (faster) shorter (in time) than alternative routes).

Regarding claim 10, Coleman teaches the method of claim 1, including further comprising: determining that the alternative route was recommended under a different context based on the historical routing data, wherein at least one of the one or more justification messages is generated to indicate that the alternative route is recommended over the recommended route under the different context but is not recommended under a current context (see Coleman, figures 1 and 3, paragraphs 23-24, 41, and 49-50, regarding “user device 130 and server device 102 can identify one or more recommended routes. Recommended routes may be routes that are expected to be fastest under free-flow traffic conditions (e.g., conditions where traffic speeds are at least the speed limit), or typical (a different context than a current non-typical context) traffic conditions (e.g., historical average traffic conditions for a given time and day. After one or more recommended routes are established, user device 130 and server device 102 can determine whether one or more of the recommended routes are non-recommended routes due to traffic issues such as dense traffic, road closures, accidents, weather conditions, etc. If any non-recommended routes are found, user device 130 and server device 102 can provide notification to the user and/or recommend alternate routes”, whereby the initial recommended route under a typical/routine time of day (different) context is not recommended under the current context of experiencing traffic issues as notified to the user via justification messages).

Regarding claims 11-15, independent claim 11 is an apparatus performing the identical method of independent claim 1, and similarly, dependent claims 12-15 of independent claim 11 are also identical methods corresponding to dependent claims 2-5 of independent claim 1, therefore claims 11-15 are also rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 1-5.

Regarding claims 16-20, independent claim 16 is a non-transitory computer-readable medium providing method instructions to the apparatus of claim 15 that performs the identical method of independent claim 1, and similarly, dependent claims 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.Y.N./Examiner, Art Unit 3661

June 4, 2021
                                                                                                                                                                                                
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661